Adams, J.
The evidence shows that the goods in question, consisting mostly of clothing, were boxed in three strong boxes, securely nailed, aijd hooped on the corners, and that they were placed in a room in the court-house, near to rooms occupied by the sheriff and his family. The item allowed, of $136, does not appear to have been for any expense incurred, but for alleged personal care. In our opinion there is no warrant for the allowance of such item. * It may be conceded that a sheriff is entitled to be allowed for his necessary expenses for keeping attached property, but *216for bis personal service he is supposed to be compensated by his statutory fees and salary. Robb v. Railroad, Co., 44 Iowa, 440. For the mere personal ■ care of attached goods there is no fee allowed by statute, and we think that the court erred in the allowance in question.
The sheriff relies, in part, upon a letter said to be written by the plaintiffs’ attorney to the judge of the court below, in which .letter the attorney said, referring to the sheriff’s charge, not then passed on; “I am quite willing to pay the sheriff a reasonable compensation, but .cannot stand forty cents per day.” It is insisted that the court below was justified in assuming that no question of law was raised in respect to the sheriff’s charge, but only the question of fact, as to what was reasonable, and that no other question can now be considered, if, indeed, even that can be. But in our opinion an attorney has no implied power to consent to an illegal and extortionate charge made by an officer, and no express power is shown in this case. Besides, how can we say that any allowance for a service is reasonable where we must conclusively assume that it is otherwise fully paid for? We think that the judgment of the circuit court must be
Reversed.